Information to identify the case:
Debtor
               Hypervibe, Inc.                                                                  EIN 39−1741497
               Name


United States Bankruptcy Court Eastern District of Wisconsin                                    Date case filed for chapter 7 11/10/20
Case number: 20−27367−gmh

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                            12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                       Hypervibe, Inc.

2. All other names used in the
   last 8 years
3. Address                                  2065 American Dr.
                                            Ste. A
                                            Neenah, WI 54956

4. Debtor's attorney                        Paul G. Swanson                                               Contact phone 920−235−6690
                                            Steinhilber Swanson LLP
   Name and address                         107 Church Avenue                                             Email: pswanson@steinhilberswanson.com
                                            P.O. Box 617
                                            Oshkosh, WI 54903−0617

5. Bankruptcy trustee                       Larry H. Liebzeit                                                    Contact phone 920−739−6307
                                            4650 West Spencer Street
   Name and address                         Appleton, WI 54914

6. Bankruptcy clerk's office                Room 126, U.S. Courthouse                                            Office Hours: Monday through
                                            517 East Wisconsin Avenue                                            Friday, 8:30 A.M. until 4:30 P.M.,
   Documents in this case may be            Milwaukee, WI 53202−4581
   filed at this address. You may                                                                                except legal holidays.
   inspect all records filed in this case                                                                        Contact phone (414) 297−3291
   at this office or online at
   www.pacer.gov.                                                                                                Date: 11/12/20

6. Meeting of creditors                     December 16, 2020 at 11:30 AM                                        Trustee: Larry H. Liebzeit
                                                                                                                 Call in number: 866−581−7127
   Debtors must attend the meeting to BY TELEPHONE                                                               Passcode: 2088299
   be questioned under oath. In a
   joint case, both spouses must      The meeting may be continued or adjourned to a later date. If
   attend. Creditors may attend, but  so, the date will be on the court docket.
   are not required to do so.
Debtor attorneys will be responsible for verifying both the debtors' photo ID and the debtors' social security number on the record. If you are a
  pro se debtor who appears by telephone, the trustee may require that you appear at a continued meeting in order to present your proof of
             identification and social security number and to affirm that you were the one who testified at the telephonic meeting.

8. Proof of claim                           No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
   Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
   claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
   to do so.

9. Creditors with a foreign                 If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                  extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                            any questions about your rights in this case.


                             Case 20-27367-gmh                       Doc 3         Filed 11/10/20                Page 1 of 2
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline   page 1




                           Case 20-27367-gmh                 Doc 3       Filed 11/10/20             Page 2 of 2
